UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7359


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

COLLIE RASHAD SANKS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:15-cr-00115-RBS-RJK-1)


Submitted: July 2, 2021                                           Decided: August 2, 2021


Before KING, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Collie Rashad Sanks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Collie Rashad Sanks appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). Upon review of the record, we

conclude that the district court did not abuse its discretion in denying the motion. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review).

Accordingly, we affirm for the reasons stated by the district court. United States v. Sanks,

No. 2:15-cr-00115-RBS-RJK (E.D. Va. Aug. 28, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2